                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

FREDERICK UPSHAW, Jr.,

              Plaintiff,

v.                                                             CV No. 18-1233 MV/CG

BOARD OF REGENTS OF
NEW MEXICO STATE UNIVERSITY,

              Defendant.


         ORDER GRANTING SECOND UNOPPOSED MOTION TO EXTEND
                 DEADLINE TO FILE MOTION TO COMPEL

       THIS MATTER is before the Court on Defendant’s Second Unopposed Motion to

Extend Deadline for Filing Motion to Compel, (Doc. 25), filed September 3, 2019.

Defendant asks to extend its deadline to file a motion to compel from August 30, 2019

to September 20, 2019, because Plaintiff has agreed to supplement his discovery

responses by September 16, 2019. Id. at 1. The Court, having considered the Motion,

noting it is unopposed, and being otherwise fully advised, finds that the Motion is well-

taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Defendant’s Second Unopposed Motion to

Extend Deadline for Filing Motion to Compel, (Doc. 25), is GRANTED and Defendant’s

deadline to file a motion to compel is extended to September 20, 2019.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
